Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a patient support bed having a support frame disposed in a hole therein; a static membrane fixedly attached to the support frame; an interface frame removably attached to the support frame; a patient contact frame fixedly attached to the interface frame; a patient contact membrane fixedly attached to the interface frame, wherein the patient contact membrane, the static membrane, and the interface frame define a cavity, the cavity having an inlet port to introduce or remove an ultrasound coupling and cooling fluid, an internal fluid circulation channel is formed between the patient contact frame, the static membrane, and the support frame, and the internal fluid circulation channel provides the ultrasound coupling and cooling fluid to the cavity through the inlet port and receives the ultrasound coupling and cooling fluid from the cavity through the outlet port.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673